                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF VIRGINIA
                                        ROANOKE DIVISION

 UNITED STATES OF AMERICA                                 )
                                                          )
                                                          )
 v.                                                       )      Criminal Action No. 7:08-cr-00054
                                                          )
 WILLIAM A. WHITE,                                        )      By: Elizabeth K. Dillon
                                                          )          United States District Judge
             Defendant.                                   )
                                                          )
                                                          )


                                         MEMORANDUM OPINION

         On December 10, 2019, the court issued a memorandum opinion and order addressing

various pending motions in this matter. (Dkt. Nos. 397, 398.) Among the motions addressed,1 the

court considered defendant William White’s motion to unseal and to disclose grand jury matters

(Dkt. No. 389) and White’s motion to compel the clerk to correctly docket the motion to unseal.

(Dkt. No. 392.) Regarding those two motions, the court wrote as follows:

                  Finally, also before the court is White’s motion to unseal and to
                  authorize disclosure of grand jury proceedings. In a subsequent
                  motion, White states that the former motion was docketed in the wrong
                  case and moves to compel the clerk to docket it in the correct case.
                  White does not indicate what case number or case name he is referring
                  to as the correct case, and the court is unable to ascertain the case to
                  which he refers. Therefore, the court will deny these motions without
                  prejudice.

(Dkt. No. 397 at 3.)

         Now before the court is a motion to reconsider the court’s denial of White’s motion to

unseal. (Dkt. No. 399.) In this motion, White states that he “cannot refer to [the grand jury


         1
            The court also granted the government’s motion to dismiss for lack of jurisdiction, dismissed White’s motion
to vacate pursuant to 28 U.S.C. § 2255 for lack of jurisdiction, dismissed White’s motion for reconsideration for lack of
jurisdiction, and declined to issue a certificate of appealability. (Dkt. No. 398.) White has appealed this ruling to the
Fourth Circuit Court of Appeals.
proceeding] in any other way than I have, which is that it was a Grand Jury which targeted me

beginning no later than December 14, 2005, and, which returned no true bill no later than

September 2006.” (Id. at 1.)

       The court considers the motion to reconsider––and the motion to unseal that preceded it––to

be an action pursuant to Rule 6 of the Federal Rules of Criminal Procedure. See Fed. R. Crim. P.

6(a)(3)(E)(i) (“The court may authorize disclosure––at a time, in a manner, and subject to any other

conditions that it directs––of a grand jury matter preliminarily to or in connection with a judicial

proceeding.”). Pursuant to the rule,

               A petition to disclose a grand-jury matter under Rule 6(a)(3)(E)(i) must
               be filed in the district where the grand jury convened. Unless the
               hearing is ex parte––as it may be when the government is the
               petitioner––the petitioner must serve the petition on, and the court must
               afford a reasonable opportunity to appear and be heard to:

                       (i) an attorney for the government;

                       (ii) the parties to the judicial proceeding; and

                       (iii) any other person whom the court may designate.

Fed. R. Crim. P. 6(a)(3)(F). The court will direct the clerk to open a separate miscellaneous action

with these filings as a petition to disclose a grand jury matter under Rule 6(a)(3)(E)(i).

       Also before the court is a motion to unseal search warrants dated May 2, 2008, and August

21, 2008. (Dkt. No. 403.) According to the attachments to the motion, it appears that these matters

are also grand jury material. (Dkt. No. 403-1.) Therefore, the court will also construe this motion

as a petition to disclose grand jury material and direct the clerk to open a separate miscellaneous




                                                   2
action.

          An appropriate order will be entered.

          Entered: January 7, 2020.




                                                  /s/ Elizabeth K. Dillon
                                                  Elizabeth K. Dillon
                                                  United States District Judge




                                                      3
